

MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


Article 1.  Establishment, Purpose and Duration


1.1           Establishment of the Plan.  MDU Resources Group, Inc., a Delaware
corporation (hereinafter referred to as the "Company"), hereby establishes an
incentive compensation plan to be known as the "MDU Resources Group, Inc.
Long-Term Performance-Based Incentive Plan" (hereinafter referred to as the
"Plan"), as set forth in this document.  The Plan permits the grant of
Nonqualified Stock Options (NQSO), Incentive Stock Options (ISO), Stock
Appreciation Rights (SAR), Restricted Stock, Performance Units, Performance
Shares and other awards.


The Plan first became effective when approved by the stockholders at the annual
meeting on April 22, 1997.  The Plan, as amended, will become effective on April
25, 2006 if it is approved by the stockholders at the 2006 annual meeting.  The
Plan shall remain in effect as provided in Section 1.3 herein.


1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of Participants to those of Company stockholders and customers.


The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract and retain the services of Participants upon whose
judgment, interest and special effort the successful conduct of its operations
is largely dependent.


1.3           Duration of the Plan.  The Plan shall remain in effect, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article 15 herein, until all Shares subject to it shall have been purchased
or acquired according to the Plan's provisions.


Article 2.  Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


2.1           "Award" means, individually or collectively, a grant under the
Plan of NQSOs, ISOs, SARs, Restricted Stock, Performance Units, Performance
Shares or any other type of award permitted under Article 10 of the Plan.


2.2           "Award Agreement" means an agreement entered into by each
Participant and the Company, setting forth the terms and

 
1

--------------------------------------------------------------------------------

 

provisions applicable to an Award granted to a Participant under the Plan.


2.3           "Base Value" of an SAR shall have the meaning set forth in Section
7.1 herein.


2.4           "Board" or "Board of Directors" means the Board of Directors of
the Company.


2.5           A “Change in Control” shall mean:
 
 
(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.5; or

 
 
(b)
Individuals who, as of April 22, 1997, which is the effective date of the Plan,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

 
2

--------------------------------------------------------------------------------

 
 
 
(c)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 
 
(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 
For avoidance of doubt, unless otherwise determined by the Board, the sale of a
subsidiary, operating entity or business unit of the Company shall not
constitute a Change in Control for purposes of this Agreement.


2.6           "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

 
3

--------------------------------------------------------------------------------

 

2.7           "Committee" means the Committee, as specified in Article 3,
appointed by the Board to administer the Plan with respect to Awards.


2.8           "Company" means MDU Resources Group, Inc., a Delaware corporation,
or any successor thereto as provided in Article 18 herein.


2.9           "Covered Employee" means any Participant who would be considered a
"Covered Employee" for purposes of Section 162(m) of the Code.


2.10           "Director" means any individual who is a member of the Board of
Directors of the Company.


2.11           "Disability" means "permanent and total disability" as defined
under Section 22(e)(3)of the Code.


2.12           "Dividend Equivalent" means, with respect to Shares subject to an
Award, a right to be paid an amount equal to dividends declared on an equal
number of outstanding Shares.


2.13           "Eligible Employee" means an Employee who is eligible to
participate in the Plan, as set forth in Section 5.1 herein.


2.14           "Employee" means any full-time or regularly-scheduled part-time
employee of the Company or of the Company's Subsidiaries, who is not covered by
any collective bargaining agreement to which the Company or any of its
Subsidiaries is a party.  Directors who are not otherwise employed by the
Company shall not be considered Employees for purposes of the Plan.  For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Subsidiaries (or between Subsidiaries) shall not be
deemed a termination of employment.


2.15           "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.


2.16           "Exercise Period" means the period during which an SAR or Option
is exercisable, as set forth in the related Award Agreement.


2.17           "Fair Market Value" shall mean the average of the high and low
sale prices as reported in the consolidated transaction reporting system or, if
there is no such sale on the relevant date, then on the last previous day on
which a sale was reported.


2.18           "Freestanding SAR" means an SAR that is granted independently of
any Option.

 
4

--------------------------------------------------------------------------------

 

2.19           "Full Value Award" means an Award pursuant to which Shares may be
issued, other than an Option or an SAR.


2.20           "Incentive Stock Option" or "ISO" means an option to purchase
Shares, granted under Article 6 herein, which is designated as an Incentive
Stock Option and satisfies the requirements of Section 422 of the Code.


2.21           "Nonqualified Stock Option" or "NQSO" means an option to purchase
Shares, granted under Article 6 herein, which is not intended to be an Incentive
Stock Option under Section 422 of the Code.


2.22           "Option" means an Incentive Stock Option or a Nonqualified Stock
Option.


2.23           "Option Price" means the price at which a Share may be purchased
by a Participant pursuant to an Option, as determined by the Committee and set
forth in the Option Award Agreement.


2.24           "Participant" means an Employee of the Company who has
outstanding an Award granted under the Plan.


2.25           "Performance Goals" means the performance goals established by
the Committee, which shall be based on one or more of the following
measures:  sales or revenues, earnings per share, shareholder return and/or
value, funds from operations, operating income, gross income, net income, cash
flow, return on equity, return on capital, capital efficiency, earnings before
interest, operating ratios, stock price, enterprise value, company value, asset
value growth, net asset value, shareholders’ equity, dividends, customer
satisfaction, accomplishment of mergers, acquisitions, dispositions or similar
extraordinary business transactions, safety, sustainability, profit returns and
margins, financial return ratios, market performance, oil and/or gas production
(growth, value and costs) and oil and/or gas reserves (including proved,
probable and possible reserves and growth, value and costs) and finding and
development costs.  Performance goals may be measured solely on a corporate,
subsidiary or business unit basis, or a combination thereof.  Performance goals
may reflect absolute entity performance or a relative comparison of entity
performance to the performance of a peer group of entities or other external
measure.


2.26           "Performance Unit" means an Award granted to an Employee, as
described in Article 9 herein.


2.27           "Performance Share" means an Award granted to an Employee, as
described in Article 9 herein.

 
5

--------------------------------------------------------------------------------

 

2.28           "Period of Restriction" means the period during which the
transfer of Restricted Stock is limited in some way, as provided in Article 8
herein.


2.29           "Person" shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act, as used in Sections 13(d) and 14(d) thereof,
including usage in the definition of a "group" in Section 13(d) thereof.


2.30           "Qualified Restricted Stock" means an Award of Restricted Stock
designated as Qualified Restricted Stock by the Committee at the time of grant
and intended to qualify for the exemption from the limitation on deductibility
imposed by Section 162(m) of the Code that is set forth in Section 162(m)(4)(C).


2.31           "Restricted Stock" means an Award of Shares granted to a
Participant pursuant to Article 8 herein.


2.32           "Shares" means the shares of common stock of the Company.


2.33           "Stock Appreciation Right" or "SAR" means a right, granted alone
or in connection with a related Option, designated as an SAR, to receive a
payment on the day the right is exercised, pursuant to the terms of Article 7
herein.  Each SAR shall be denominated in terms of one Share.


2.34           "Subsidiary" means any corporation that is a "subsidiary
corporation" of the Company as that term is defined in Section 424(f) of the
Code.


2.35           "Tandem SAR" means an SAR that is granted in connection with a
related Option, the exercise of which shall require forfeiture of the right to
purchase a Share under the related Option (and when a Share is purchased under
the Option, the Tandem SAR shall be similarly canceled).


Article 3.  Administration


3.1           The Committee.  The Plan shall be administered by the Compensation
Committee of the Board, or by any other Committee appointed by the Board.  The
members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board of Directors.


3.2           Authority of the Committee.  The Committee shall have full power
except as limited by law, the Articles of Incorporation and the Bylaws of the
Company, subject to such other restricting limitations or directions as may be
imposed by the Board and subject to the provisions herein, to determine the size
and types of Awards; to determine the terms and conditions of such Awards in

 
6

--------------------------------------------------------------------------------

 

a manner consistent with the Plan; to construe and interpret the Plan and any
agreement or instrument entered into under the Plan; to establish, amend or
waive rules and regulations for the Plan's administration; and (subject to the
provisions of Article 15 herein) to amend the terms and conditions of any
outstanding Award.  Further, the Committee shall make all other determinations
which may be necessary or advisable for the administration of the Plan.  As
permitted by law, the Committee may delegate its authorities as identified
hereunder.


3.3           Restrictions on Share Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to Awards under the Plan as it
may deem advisable, including, without limitation, restrictions to comply with
applicable Federal securities laws, with the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded and with any blue
sky or state securities laws applicable to such Shares.


3.4           Approval.  The Board or the Committee shall approve all Awards
made under the Plan and all elections made by Participants, prior to their
effective date, to the extent necessary to comply with Rule 16b-3 under the
Exchange Act.


3.5           Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Employees, Participants and their
estates and beneficiaries.


3.6           Costs.  The Company shall pay all costs of administration of the
Plan.


Article 4.  Shares Subject to the Plan


4.1           Number of Shares.  Subject to Section 4.2 herein, the maximum
number of Shares that may be issued pursuant to Awards under the Plan shall be
9,242,806.  Shares underlying lapsed or forfeited Awards of Restricted Stock
shall not be treated as having been issued pursuant to an Award under the
Plan.  Shares withheld from an Award of Restricted Stock to satisfy tax
withholding obligations shall be counted as Shares issued pursuant to an Award
under the Plan.  Shares that are potentially deliverable under an Award that
expires or is canceled, forfeited, settled in cash or otherwise settled without
the delivery of Shares shall not be treated as having been issued under the
Plan.  Shares that are withheld to satisfy the Option Price or tax withholding
obligations related to an Option, SAR or other Award pursuant to which the
Shares withheld have not yet been issued shall not be deemed to be Shares issued
under the Plan.

 
7

--------------------------------------------------------------------------------

 

Shares issued pursuant to the Plan may be (i) authorized but unissued Shares of
Common Stock, (ii) treasury shares, or (iii) shares purchased on the open
market.


4.2           Adjustments in Authorized Shares.  In the event of any equity
restructuring such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause an equitable adjustment to be made (i) in the number and kind of
Shares that may be delivered under the Plan, (ii) in the individual limitations
set forth in Section 4.3 and (iii) with respect to outstanding Awards, in the
number and kind of Shares subject to outstanding Awards, the Option Price, Base
Value or other price of Shares subject to outstanding Awards, any Performance
Goals relating to Shares, the market price of Shares, or per-Share results, and
other terms and conditions of outstanding Awards, in the case of (i), (ii) and
(iii) to prevent dilution or enlargement of rights.  In the event of any other
change in corporate capitalization, such as a merger, consolidation or
liquidation, the Committee may, in its sole discretion, cause an equitable
adjustment as described in the foregoing sentence to be made to prevent dilution
or enlargement of rights.  The number of Shares subject to any Award shall
always be rounded down to a whole number when adjustments are made pursuant to
this Section 4.2.  Adjustments made by the Committee pursuant to this Section
4.2 shall be final, binding and conclusive.


4.3           Individual Limitations.  Subject to Section 4.2 herein, (i) the
total number of Shares with respect to which Options or SARs may be granted in
any calendar year to any Covered Employee shall not exceed 2,250,000 Shares;
(ii) the total number of shares of Qualified Restricted Stock that may be
granted in any calendar year to any Covered Employee shall not exceed 2,250,000
Shares; (iii) the total number of Performance Shares or Performance Units that
may be granted in any calendar year to any Covered Employee shall not exceed
2,250,000 Performance Shares or Performance Units, as the case may be; (iv) the
total number of Shares that are intended to qualify for deduction under Section
162(m) of the Code granted pursuant to Article 10 herein in any calendar year to
any Covered Employee shall not exceed 2,250,000 Shares; (v) the total cash Award
that is intended to qualify for deduction under Section 162(m) of the Code that
may be paid pursuant to Article 10 herein in any calendar year to any Covered
Employee shall not exceed $6,000,000; and (vi) the aggregate number of Dividend
Equivalents that are intended to qualify for deduction under Section 162(m) of
the Code that a Covered Employee may receive in any calendar year shall not
exceed $6,000,000.



 
8

--------------------------------------------------------------------------------

 

Article 5.  Eligibility and Participation


5.1           Eligibility.  Persons eligible to participate in the Plan include
all officers and key employees of the Company and its Subsidiaries, as
determined by the Committee, including Employees who are members of the Board,
but excluding Directors who are not Employees.


5.2           Actual Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees those to
whom Awards shall be granted and shall determine the nature and amount of each
Award.


Article 6.  Stock Options


6.1           Grant of Options.  Subject to the terms and conditions of the
Plan, Options may be granted to an Eligible Employee at any time and from time
to time, as shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of Shares
subject to Options granted to each Participant (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Options.  The Committee may grant ISOs, NQSOs, or
a combination thereof.


6.2           Option Award Agreement.  Each Option grant shall be evidenced by
an Option Award Agreement that shall specify the Option Price, the term of the
Option, the number of Shares to which the Option pertains, the Exercise Period
and such other provisions as the Committee shall determine, including but not
limited to any rights to Dividend Equivalents.  The Option Award Agreement shall
also specify whether the Option is intended to be an ISO or an NQSO.


The Option Price for each Share purchasable under any Incentive Stock Option
granted hereunder shall be not less than one hundred percent (100%) of the Fair
Market Value per Share at the date the Option is granted; and provided, further,
that in the case of an Incentive Stock Option granted to a person who, at the
time such Incentive Stock Option is granted, owns shares of stock of the Company
or of any Subsidiary which possess more than ten percent (10%) of the total
combined voting power of all classes of shares of stock of the Company or of any
Subsidiary, the Option Price for each Share shall be not less than one hundred
ten percent (110%) of the Fair Market Value per Share at the date the Option is
granted.  The Option Price will be subject to adjustment in accordance with the
provisions of Section 4.2 of the Plan.


No Incentive Stock Option by its terms shall be exercisable after the expiration
of ten (10) years from the date of grant of

 
9

--------------------------------------------------------------------------------

 

the Option; provided, however, in the case of an Incentive Stock Option granted
to a person who, at the time such Option is granted, owns shares of stock of the
Company or of any Subsidiary possessing more than ten percent (10%) of the total
combined voting power of all classes of shares of stock of the Company or of any
Subsidiary, such Option shall not be exercisable after the expiration of five
(5) years from the date such Option is granted.


6.3           Exercise of and Payment for Options.  Options granted under the
Plan shall be exercisable at such times and be subject to such restrictions and
conditions as the Committee shall in each instance approve.


A Participant may exercise an Option at any time during the Exercise
Period.  Options shall be exercised by the delivery of a written notice of
exercise to the Company or its designee, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by provisions for
full payment for the Shares.


The Option Price upon exercise of any Option shall be payable either: (a) in
cash or its equivalent, (b) by tendering previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that Shares which are tendered must have been held by the
Participant for at least six (6) months prior to their tender to satisfy the
Option Price), (c) by share withholding, (d) by cashless exercise or (e) by a
combination of (a),(b),(c), and/or (d).


As soon as practicable after receipt of a written notification of exercise of an
Option, provisions for full payment therefor and satisfaction or provision for
satisfaction of any tax withholding or other obligations, the Company shall (i)
deliver to the Participant, in the Participant's name or the name of the
Participant's designee, a Share certificate or certificates in an appropriate
aggregate amount based upon the number of Shares purchased under the Option, or
(ii) cause to be issued in the Participant's name or the name of the
Participant's designee, in book-entry form, an appropriate number of Shares
based upon the number of Shares purchased under the Option.


6.4           Termination of Employment.  Each Option Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant's employment with the Company
and its Subsidiaries.  Such provisions shall be determined in the sole
discretion of the Committee (subject to applicable law), shall be included in
the Option Award Agreement entered into with Participants, need not be uniform
among all Options granted pursuant to the Plan or among Participants and may
reflect distinctions based on the reasons for termination of employment.  If the
employment of a Participant by the Company or by any Subsidiary is terminated
for any reason

 
10

--------------------------------------------------------------------------------

 

other than death, any Incentive Stock Option granted to such Participant may not
be exercised later than three (3) months (one (1) year in the case of
termination due to Disability) after the date of such termination of employment.


6.5           Transferability of Options.  Except as otherwise determined by the
Committee and set forth in the Option Award Agreement, no Option granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, and
all Incentive Stock Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.


Article 7.  Stock Appreciation Rights


7.1           Grant of SARs.  Subject to the terms and conditions of the Plan,
an SAR may be granted to an Eligible Employee at any time and from time to time
as shall be determined by the Committee.  The Committee may grant Freestanding
SARs, Tandem SARs or any combination of these forms of SAR.


The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.


The Base Value of a Freestanding SAR shall equal the Fair Market Value of a
Share on the date of grant of the SAR.  The Base Value of Tandem SARs shall
equal the Option Price of the related Option.


7.2           SAR Award Agreement.  Each SAR grant shall be evidenced by an SAR
Award Agreement that shall specify the number of SARs granted, the Base Value,
the term of the SAR, the Exercise Period and such other provisions as the
Committee shall determine.


7.3           Exercise and Payment of SARs.  Tandem SARs may be exercised for
all or part of the Shares subject to the related Option upon the surrender of
the right to exercise the equivalent portion of the related Option.  A Tandem
SAR may be exercised only with respect to the Shares for which its related
Option is then exercisable.


Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Option Price of the underlying ISO and the
Fair Market Value of the Shares subject to the underlying ISO at the time the
Tandem SAR is exercised; and

 
11

--------------------------------------------------------------------------------

 

(iii) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the ISO exceeds the Option Price of the ISO.


Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.


A Participant may exercise an SAR at any time during the Exercise Period.  SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, setting forth the number of SARs being exercised.  Upon exercise of an
SAR, a Participant shall be entitled to receive payment from the Company in an
amount equal to the product of:


 
(a)
the excess of (i) the Fair Market Value of a Share on the date of exercise over
(ii) the Base Value multiplied by



 
(b)
the number of Shares with respect to which the SAR is exercised.



At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in Shares of equivalent value, or in some combination
thereof.


7.4           Termination of Employment.  Each SAR Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
SAR following termination of the Participant's employment with the Company and
its Subsidiaries.  Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the SAR Award Agreement entered into with
Participants, need not be uniform among all SARs granted pursuant to the Plan or
among Participants and may reflect distinctions based on the reasons for
termination of employment.


7.5           Transferability of SARs.  Except as otherwise determined by the
Committee and set forth in the SAR Award Agreement, no SAR granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, and
all SARs granted to a Participant under the Plan shall be exercisable during his
or her lifetime only by such Participant or his or her legal representative.


Article 8.  Restricted Stock


8.1           Grant of Restricted Stock.  Subject to the terms and conditions of
the Plan, Restricted Stock may be granted to Eligible Employees at any time and
from time to time, as shall be determined by the Committee.

 
12

--------------------------------------------------------------------------------

 

The Committee shall have complete discretion in determining the number of shares
of Restricted Stock granted to each Participant (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Restricted Stock.


In addition, the Committee may, prior to or at the time of grant, designate an
Award of Restricted Stock as Qualified Restricted Stock, in which event it will
condition the grant or vesting, as applicable, of such Qualified Restricted
Stock upon the attainment of the Performance Goals selected by the Committee.


8.2           Restricted Stock Award Agreement.  Each Restricted Stock grant
shall be evidenced by a Restricted Stock Award Agreement that shall specify the
Period or Periods of Restriction, the number of Restricted Stock Shares granted
and such other provisions as the Committee shall determine.


8.3           Transferability.  Restricted Stock granted hereunder may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Restricted Stock Award Agreement.  All rights
with respect to the Restricted Stock granted to a Participant under the Plan
shall be available during his or her lifetime only to such Participant or his or
her legal representative.


8.4           Certificate Legend.  Each certificate representing Restricted
Stock granted pursuant to the Plan may bear a legend substantially as follows:


 
"The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in MDU Resources Group, Inc.
Long-Term Performance-Based Incentive Plan and in a Restricted Stock Award
Agreement.  A copy of such Plan and such Agreement may be obtained from MDU
Resources Group, Inc."



The Company shall have the right to retain the certificates representing
Restricted Stock in the Company's possession until such time as all restrictions
applicable to such Shares have been satisfied.


8.5           Removal of Restrictions.  Restricted Stock shall become freely
transferable by the Participant after the last day of the Period of Restriction
applicable thereto.  Once Restricted Stock is released from the restrictions,
the Participant shall be entitled to have the legend referred to in Section 8.4
removed from his or her stock certificate.

 
13

--------------------------------------------------------------------------------

 

8.6           Voting Rights.  During the Period of Restriction, Participants
holding Restricted Stock may exercise full voting rights with respect to those
Shares.


8.7           Dividends and Other Distributions.  Subject to the Committee's
right to determine otherwise at the time of grant, during the Period of
Restriction, Participants holding Restricted Stock shall receive all regular
cash dividends paid with respect to all Shares while they are so held.  All
other distributions paid with respect to such Restricted Stock shall be credited
to Participants subject to the same restrictions on transferability and
forfeitability as the Restricted Stock with respect to which they were paid and
shall be paid to the Participant within forty-five (45) days following the full
vesting of the Restricted Stock with respect to which such distributions were
made.


8.8           Termination of Employment.  Each Restricted Stock Award Agreement
shall set forth the extent to which the Participant shall have the right to
receive unvested Restricted Stock following termination of the Participant's
employment with the Company and its Subsidiaries.  Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Restricted Stock Award Agreement entered into with Participants, need not be
uniform among all grants of Restricted Stock or among Participants and may
reflect distinctions based on the reasons for termination of employment.


Article 9.  Performance Units and Performance Shares


9.1           Grant of Performance Units and Performance Shares. Subject to the
terms and conditions of the Plan, Performance Units and/or Performance Shares
may be granted to an Eligible Employee at any time and from time to time, as
shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of
Performance Units and/or Performance Shares granted to each Participant (subject
to Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such Awards.


9.2           Performance Unit/Performance Share Award Agreement. Each grant of
Performance Units and/or Performance Shares shall be evidenced by a Performance
Unit and/or Performance Share Award Agreement that shall specify the number of
Performance Units and/or Performance Shares granted, the initial value (if
applicable), the Performance Period, the Performance Goals and such other
provisions as the Committee shall determine, including but not limited to any
rights to Dividend Equivalents.


9.3           Value of Performance Units/Performance Shares.  Each Performance
Unit shall have an initial value that is established

 
14

--------------------------------------------------------------------------------

 

by the Committee at the time of grant.  The value of a Performance Share shall
be equal to the Fair Market Value of a Share.  The Committee shall set
Performance Goals in its discretion which, depending on the extent to which they
are met, will determine the number and/or value of Performance Units/Performance
Shares that will be paid out to the Participants.  The time period during which
the Performance Goals must be met shall be called a "Performance Period."


9.4           Earning of Performance Units/Performance Shares.  After the
applicable Performance Period has ended, the holder of Performance
Units/Performance Shares shall be entitled to receive a payout with respect to
the Performance Units/Performance Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding Performance Goals have been achieved.


9.5           Form and Timing of Payment of Performance Units/Performance
Shares.  Payment of earned Performance Units/Performance Shares shall be made
following the close of the applicable Performance Period.  The Committee, in its
sole discretion, may pay earned Performance Units/Performance Shares in cash or
in Shares (or in a combination thereof), which have an aggregate Fair Market
Value equal to the value of the earned Performance Units/Performance Shares at
the close of the applicable Performance Period.  Such Shares may be granted
subject to any restrictions deemed appropriate by the Committee.


9.6           Termination of Employment.  Each Performance Unit/Performance
Share Award Agreement shall set forth the extent to which the Participant shall
have the right to receive a Performance Unit/Performance Share payment following
termination of the Participant's employment with the Company and its
Subsidiaries during a Performance Period.  Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement entered into with Participants, need not be uniform among all grants
of Performance Units/Performance Shares or among Participants and may reflect
distinctions based on reasons for termination of employment.


9.7           Transferability.  Except as otherwise determined by the Committee
and set forth in the Performance Unit/Performance Share Award Agreement,
Performance Units/Performance Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, and a Participant's rights with respect to
Performance Units/Performance Shares granted under the Plan shall be available
during the Participant's lifetime only to such Participant or the Participant's
legal representative.

 
15

--------------------------------------------------------------------------------

 

Article 10.  Other Awards


The Committee shall have the right to grant other Awards which may include,
without limitation, the grant of Shares based on attainment of Performance Goals
established by the Committee, the payment of Shares in lieu of cash, the payment
of cash based on attainment of Performance Goals established by the Committee,
and the payment of Shares in lieu of cash under other Company incentive or bonus
programs.  Payment under or settlement of any such Awards shall be made in such
manner and at such times as the Committee may determine.


Article 11.  Beneficiary Designation


Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit.  Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime.  In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.


The spouse of a married Participant domiciled in a community property
jurisdiction shall join in any designation of beneficiary or beneficiaries other
than the spouse.


Article 12.  Deferrals


The Committee may permit a Participant to defer the Participant's receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under the Plan.  If any such deferral election is permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.


Article 13.  Rights of Employees


13.1           Employment.  Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate any Participant's employment at
any time, for any reason or no reason in the Company's sole discretion, nor
confer upon any Participant any right to continue in the employ of the Company.


13.2           Participation.  No Employee shall have the right to be selected
to receive an Award under the Plan, or, having been so selected, to be selected
to receive a future Award.



 
16

--------------------------------------------------------------------------------

 

Article 14.  Change in Control


The terms of this Article 14 shall immediately become operative, without further
action or consent by any person or entity, upon a Change in Control, and once
operative shall supersede and take control over any other provisions of this
Plan.


Upon a Change in Control


 
(a)
Any and all Options and SARs granted hereunder shall become immediately
exercisable;



 
(b)
Any restriction periods and restrictions imposed on Restricted Stock, Qualified
Restricted Stock or Awards granted pursuant to Article 10 (if not
performance-based) shall be deemed to have expired and such Restricted Stock,
Qualified Restricted Stock or Awards shall become immediately vested in full;
and



 
(c)
The target payout opportunity attainable under all outstanding Awards of
Performance Units, Performance Shares and Awards granted pursuant to Article 10
(if performance-based) shall be deemed to have been fully earned for the entire
Performance Period(s) as of the effective date of the Change in Control, and
shall be paid out promptly in Shares or cash pursuant to the terms of the Award
Agreement, or in the absence of such designation, as the Committee shall
determine.



Article 15.  Amendment, Modification and Termination


15.1           Amendment, Modification and Termination.  The Board may, at any
time and from time to time, alter, amend, suspend or terminate the Plan, in
whole or in part, provided that no amendment shall be made which shall increase
the total number of Shares that may be issued under the Plan, materially modify
the requirements for participation in the Plan, or materially increase the
benefits accruing to Participants under the Plan, in each case unless such
amendment is approved by the stockholders.  The Board of Directors of the
Company is also authorized to amend the Plan and the Options granted hereunder
to maintain qualification as "incentive stock options" within the meaning of
Section 422 of the Code, if applicable.


15.2           Awards Previously Granted.  No termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award, unless such termination, modification or
amendment is required by applicable law and except as otherwise provided herein.


Article 16.  Withholding

 
17

--------------------------------------------------------------------------------

 

16.1           Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy Federal, state and local taxes (including the
Participant's FICA obligation) required by law to be withheld with respect to an
Award made under the Plan.


16.2           Share Withholding.  With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising out of or as a result of Awards granted
hereunder, Participants may elect to satisfy the withholding requirement, in
whole or in part, by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the statutory total tax which could be imposed on the
transaction.  All elections shall be irrevocable, made in writing and signed by
the Participant.


Article 17.  Minimum Vesting


Notwithstanding any other provision of the Plan to the contrary, (a) the minimum
vesting period for Full Value Awards with no performance-based vesting
characteristics must be at least three years (vesting may occur ratably each
month, quarter or anniversary of the grant date over such vesting period); (b)
the minimum vesting period for Full Value Awards with performance-based vesting
characteristics must be at least one year; and (c) the Committee shall not have
discretion to accelerate vesting of Full Value Awards except in the event of a
Change in Control or similar transaction, or the death, disability, or
termination of employment of a Participant; provided, however, that the
Committee may grant a "de minimis" number of Full Value Awards that do not
comply with the foregoing minimum vesting standards.  For this purpose "de
minimis" means 331,279 Shares available for issuance as Full Value Awards under
the Plan, subject to adjustment under Section 4.2 herein.


Article 18.  Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


Article 19.  Legal Construction


19.1           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the

 
18

--------------------------------------------------------------------------------

 

feminine, the plural shall include the singular and the singular shall include
the plural.


19.2           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


19.3           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


19.4           Governing Law.  To the extent not preempted by Federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with, and
governed by, the laws of the State of Delaware.


Article 20.  Accounting Restatements


This Article 20 shall apply to Awards granted to all Participants in the
Plan.  Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, if the Company's audited financial statements are restated, the
Committee may, in accordance with the Company's Guidelines for Repayment of
Incentives Due to Accounting Restatements, take such actions as it deems
appropriate (in its sole discretion) with respect to


(a)           Awards then outstanding (including Awards that have vested or
otherwise been earned but with respect to which payment of cash or distribution
of Shares, as the case may be, has not been made or deferred and also including
unvested or unpaid Dividend Equivalents attributable to such outstanding Awards)
("Outstanding Awards") and


(b)           vested, earned and/or exercised Awards and any cash or Shares
received with respect to Awards (including, without limitation, dividends and
Dividend Equivalents), in each case to the extent payment of cash or
distribution of Shares, as the case may be, was received or deferred within the
3 year period preceding the restatement ("Prior Awards"), provided such Prior
Awards were not vested, earned, exercised or paid prior to the date the Plan was
amended to add this Article 20, if the terms of any such Outstanding Awards or
Prior Awards or the benefits received by a Participant with respect to any such
Outstanding Awards or Prior Awards (including, without limitation, dividends or
Dividend Equivalents credited or distributed to a Participant and/or
consideration received upon the sale of Shares that were acquired pursuant to
the vesting, settlement or exercise of a Prior Award) are, or would have been,
directly impacted by the

 
19

--------------------------------------------------------------------------------

 

restatement, including, without limitation, (i) securing (or causing to be
secured) repayment of all or a portion of any amounts paid, distributed or
deferred (including, without limitation, dividends or Dividend Equivalents
and/or consideration received upon the sale of Shares that were acquired
pursuant to the vesting, settlement or exercise of a Prior Award), (ii) granting
additional Awards or making (or causing to be made) additional payments or
distributions (or crediting additional deferrals) with respect to Prior Awards,
(iii) rescinding vesting (including accelerated vesting) of Outstanding Awards
and/or (iv) causing the forfeiture of Outstanding Awards.  The Committee may, in
its sole discretion, take different actions pursuant to this Article 20 with
respect to different Awards, different Participants (or beneficiaries) and/or
different classes of Awards or Participants (or beneficiaries).  The Committee
has no obligation to take any action permitted by this Article 20.  The
Committee may consider any factors it chooses in taking (or determining whether
to take) any action permitted by this Article 20, including, without limitation,
the following:


(A)           The reason for the restatement of the financial statements;


(B)           The amount of time between the initial publication and subsequent
restatement of the financial statements; and


(C)           The Participant's current employment status, and the viability of
successfully obtaining repayment.


If the Committee requires repayment of all or part of a Prior Award, the amount
of repayment shall be determined by the Committee based on the circumstances
giving rise to the restatement.  The Committee shall determine whether repayment
shall be effected (i) by seeking repayment from the Participant, (ii) by
reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
provided to the Participant under any compensatory plan, program or arrangement
maintained by the Company or any of its affiliates, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company's otherwise applicable compensation
practices, or (iv) by any combination of the foregoing.  Additionally, by
accepting an Award under the Plan, Participants acknowledge and agree that the
Committee may take any actions permitted by this Article 20 with respect to
Outstanding Awards to the extent repayment is to be made pursuant to another
plan, program or arrangement maintained by the Company or any of its affiliates.



 
20

--------------------------------------------------------------------------------

 

Article 21.  Code Section 409A Compliance


To the extent applicable, it is intended that this Plan and any Awards granted
hereunder comply with the requirements of Section 409A of the Code and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service ("Section
409A").  Any provision that would cause the Plan or any Award granted hereunder
to fail to satisfy Section 409A shall have no force or effect until amended to
comply with Section 409A, which amendment may be retroactive to the extent
permitted by Section 409A.

 
21

--------------------------------------------------------------------------------

 
